                                      UNITED STATES DISTRICT COURT                                                                2079
                                                               for the                                                  WHS
                                             Northern District of West Virginia
                                                                                                                                    6003
    FREDERICK LEE PADGETT,
    Petitioner,

                   Plaintiff(s)
                      V.                                                                    5:16-CV-98
                                                                         Civil Action No.
    UNITED STATES OF AMERICA,
    Respondent.


                   Defendant(s)
                                        JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
        fl   Judgment award       E   Judgment costs       E    Other




     This action was:
      []tried by jury             tried by judge           decided by judge




      decided by Judge Frederick P. Stamp, Jr.
 IT IS ORDERED that the Magistrate Judge’s Report and Recommendation is Affirmed and Adopted in its entirety; the Petitioner’s Motion
to Vacate under 28 U.S.C., Section 2255 is DENIED; and this Civil Action is DISMISSED WITH PREJUDICE and STRICKEN from
active docket of this Court.




                                                                          CLERK OF COURT
Date:        February 26. 2019                                            cheryl Dean Riley


                                                                                   Signature of Clerk or Deputy Clerk
